Per Curiam.
The judgment is affirmed, with costs, for the reasons stated in the opinion of Mr. Justice Minturn. The remark in the *710opinion, to the effect that the defendant’s contentions required the court to “review the findings of fact” was, obviously, a mere slip, by which the somewhat technical word “review” was substituted for “examine,” as appears from the words immediately succeeding.
. For affirmance—The Chancellor, Chief Justice, Garrison, Swayze, Trenchard, White, Heppenheimer, Wil-. liams, Taylor, Gardner, JJ. 10.
For reversal—None.